CONFESSION OF ERROR

PER CURIAM.
This case was initiated by the State of Florida filing an appeal of the trial court’s imposition of a sentence that was a “downward departure” from the guidelines. In furtherance of its argument, the State points out that the trial court erred in failing to provide sufficient reasons to justify the downward departure sentence of ten years. Based upon the appellee’s correct “Confession of Error”, wherein appellee acknowledges the trial court’s error, it is clear that the sentence imposed must be vacated.
Because the defendant entered his plea of nolo contendere upon the condition that he would receive a sentence of ten years, this cause is remanded to the trial court with directions to allow the defendant to withdraw his nolo contendere plea and, furthermore, to proceed to trial on the charges filed against him. State v. Lietzau, 651 So.2d 1314 (Fla. 3d DCA 1995); State v. Padron, 580 So.2d 903 (Fla. 3d DCA 1991); State v. Grononger, 615 So.2d 869 (Fla. 4th DCA 1993).
Reversed and remanded with directions.